Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer DE 102014200714 in view of Shimizu U.S. 2013/0077905.
Re clm 14, Schafer discloses a double row tapered wheel bearing (Fig. 9) assembly, comprising: a first inner race (7a or 7a and 9a) and a second inner race (7b or 7b and 9a) axially offset from the first inner race; an outer race (34) radially offset from the first inner race and the second inner race, the outer race formed as a single integral member (34 is of one-piece construction); a first ring of rollers (at 6a) disposed between the outer race and the first inner race; a second ring of rollers (6b) disposed between the outer race and the second inner race, a first seal (35a).
The limitation “UTV” is considered intended use of the bearing.  The limitation is given little or no patentable weight.
Although Schafer discloses a seal, Schafer does not disclose a first shield coupled to an outer shoulder of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly.
Shimizu teaches a seal for a tapered bearing comprising a first shield (7, Fig. 6) coupled to an outer shoulder (6a) of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly.
Since both Schafer and Shimizu disclose seals for tapered bearings, it would have been obvious to one of ordinary skill in the art to substitute the seal shape and attachment means of the seals of Shafer with that of Shimizu and provide a first shield coupled to an outer shoulder of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly to achieve the predictable result of preventing debris from entering the bearing and decreasing service life.
Re clm 15, Schafer further discloses a second seal to the second inner race (35b). Shimizu discloses the seals comprising a shield press fit on the race.
Re clm 17,  Schafer further discloses the first ring of rollers and the second ring of rollers each comprises rollers with a frustoconical shape (6a and 6b, Fig. 9).
Re clm 19¸ Schafer in view of Shimizu further discloses the first shield comprises a seal (8, Fig. 2 of Shimizu) contacting an inner radial surface of the outer race. 

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapaan U.S. 5,667,313 in view of Shimizu U.S. 2013/0077905.
Re clm 14, Kapaan discloses a double row tapered wheel bearing (Fig. 4) assembly, comprising: a first inner race (left 5) and a second inner race (right 5) axially offset from the first inner race; an outer race (3s and 4) radially offset from the first inner race and the second inner race, the outer race formed as a single integral member (3s and 4s are fastened together and form a unit); a first ring of rollers (left rollers) disposed between the outer race and the first inner race; a second ring of rollers (right rollers) disposed between the outer race and the second inner race, a first seal (left 58).
The limitation “UTV” is intended use for the wheel bearing and is given little or no patentable weight.
Although Kapaan seals (58s), Kapaan does not disclose a first shield coupled to an outer shoulder of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly.
Shimizu teaches a seal for a tapered bearing comprising a first shield (7, Fig. 6) coupled to an outer shoulder (6a) of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly.
Since both Kapaan and Shimizu disclose seals for tapered bearings, it would have been obvious to one of ordinary skill in the art to substitute the seal shape and attachment means of the seals of Kapaan with that of Shimizu and provide a first shield coupled to an outer shoulder of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly to achieve the predictable result of preventing debris from entering the bearing and decreasing service life.
Re clm 15, Kapaan further discloses a second seal to the second inner race (right 58). Shimizu discloses the seals comprising a shield press fit on the race.
Re clm 16¸ Kapaan further discloses an inner sleeve (56) with an outer radial surface and a radially aligned circular ridge (thicker portion between 5s) disposed on the outer radial surface and configured to separate the first inner race and the second inner race.
Re clm 17,  Kapaan further discloses the first ring of rollers and the second ring of rollers each comprises rollers with a frustoconical shape (tapered bearing; col. 3: lines 12-16).
Re clm 19¸ Kapaan in view of Shimizu further discloses the first shield comprises a seal (8, Fig. 2 of Shimizu) contacting an inner radial surface of the outer race. 
	
Claims 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono U.S. 2015/0137585 in view of Shimizu U.S. 2013/0077905.
Re clm 14, Ono discloses a double row tapered wheel bearing (Fig. 9) assembly, comprising: a first inner race (11) and a second inner race (5) axially offset from the first inner race (they do not overlap the same axial range); an outer race (7) radially offset from the first inner race and the second inner race, the outer race formed as a single integral member (7 is of one-piece construction); a first ring of rollers (left 6) disposed between the outer race and the first inner race; a second ring of rollers (right 6) disposed between the outer race and the second inner race, a first seal (9).
The limitation “UTV” is intended use for the wheel bearing and is given little or no patentable weight.
Although Ono discloses generic seals (8 and 9, Fig. 3), Ono’s seals do not disclose a first shield coupled to an outer shoulder of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly.
Shimizu teaches a seal for a tapered bearing comprising a first shield (7, Fig. 6) coupled to an outer shoulder (6a) of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly.
Since both Ono and Shimizu disclose seals for tapered bearings, it would have been obvious to one of ordinary skill in the art to substitute the seal shape and attachment means of the seals of Ono with that of Shimizu and provide a first shield coupled to an outer shoulder of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly to achieve the predictable result of preventing debris from entering the bearing and decreasing service life.
Re clm 15, Ono further discloses a second seal on the second inner race (8, Fig. 3). Shimizu discloses the seals comprising a shield press fit on the race.
Re clm 17,  Ono further discloses the first ring of rollers and the second ring of rollers each comprises rollers with a frustoconical shape (Fig. 3).

Re clm 19¸ Ono in view of Shimizu further discloses the first shield comprises a seal (8, Fig. 2 of Shimizu) contacting an inner radial surface of the outer race. 
Re clm 20, the nut (12, Fig. 3) of Ono is at least capable of providing a preload to the bearing.
	Ono is silent as to the amount of force to tighten the nut and does not disclose 40-180 ft-lbs of torque.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ono provide 40-180 ft-lbs of torque, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The tightness of a nut one machinery is a well-known result effect variable.  If the nut is not tightened enough, the nut may loosen and come off during operation. If, on the other hand, the nut is too tight, the nut, male threaded element or adjacent elements may be damaged.

Allowable Subject Matter
Claims 1-13 are allowed.

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive.
Applicant argues that Shimizu does not teach a first shield coupled to an outer shoulder of the first inner race, wherein the first shield is press fit to the first inner race and configured to prevent foreign debris from contaminating the bearing assembly, however, this arrangement is shown in Fig. 1-2and 6-9 of Shimizu. Applicant further argues that Shimizu permits lubricating oil to pass through the sealing device and thus cannot prevent foreign debris from contaminating the bearing assembly.  Such an argument is not only logically incorrect, but Shimizu specifically states these portions that allow lubricant to pass as “foreign matter intrusion prevention member” in paragraph [0057].  Applicant is not arguing against the examiner, but rather against what the reference explicitly states. 
Applicant argues that “the bearing assembly of the claims is “configured to prevent foreign debris from contaminating the bearing assembly” including fluids.  Applicant is arguing limitations not found in the claims.  The seal of Shimizu does prevent at least some foreign debris form entering the bearing, specifically solid foreign matter such as sand and dirt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656